Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/880399 Although the claims at issue are not identical, they are not patentably distinct from each other because both claims in the instant application and in the co-pending application discloses { generating a teleconference space; transmitting requests to join the teleconference space to the two or more communication devices; storing in the computer memory identification information for each of the two or more communication devices; storing audiovisual data pertaining to one or more users associated with each of the two or more communication devices; converting the audiovisual data into facial expressions data; generating emotions data from the facial expressions data; generating attention data from the emotions data; and reacting to the attention data}.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7-8, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 20180070050) in view of Cunnington (US 20110295392).
Regarding claim 1, Hansen teaches, a system (see Fig. 1), comprising: 
two or more communication devices (Fig. 1, el. 112a-112c); and a computer (Fig. 1, el. 144) coupled with a database and comprising a processor and memory, the computer (Paragraph 52) configured to generate a teleconference space in which the two or more communication devices participate (Paragraph 13, 15, 17 and Fig. 2) by: 
generating a teleconference space (Paragraph 17); transmitting requests to join the teleconference space to the two or more communication devices (Paragraph 22); 
storing in the computer memory identification information for each of the two or more communication devices (Paragraph 51);
storing audiovisual data pertaining to one or more users associated with each of the two or more communication devices (Paragraph 23, 25, 46).
Hansen teaches identify the attention of users (Paragraph 42, 53, 55).

Cunnington in the same art of endeavor teaches, in a video conference (Paragraph 22), converting the audiovisual data into facial expressions data (Paragraph 38); generating emotions data from the facial expressions data (Paragraph 31, 41); generating attention data from the emotions data (Paragraph 50-52, 56, 57); transmitting the attention data from each of the two or more communication devices to the computer; and displaying the attention data (Fig. 5, 7 and Paragraph 52-56).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Hansen with Cunnington in order to improve the system and enhance the interaction experience between users.
Regarding claim 7, Hansen in view of Cunnington teaches, wherein each of the two or more communication devices comprises a communication device selected from the list of: a computer; a tablet computer; and a smartphone (Hansen: Computer, Cunnington: Paragraph 74).
Regarding claim 8, see claim 1 rejection.
Regarding claim 14, see claim 7 rejection.
Regarding claim 15, see claim 1 rejection.
s 2-5, 9-12, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 20180070050) in view of Cunnington (US 20110295392) in view of Kaliouby (US 20190034706).
Regarding claim 2, Hansen in view of Cunnington teaches, converting the audiovisual data into facial expressions data (see claim 1 rejection).
Hansen in view of Cunnington does not explicitly teach assigning one or more data points to the facial structure of one or more faces stored in the audiovisual data; and interpreting assigned data points in accordance with one or more facial expression templates.
Kaliouby teaches in a video conference (Paragraph 84), wherein assigning one or more data points to the facial structure of one or more faces stored in the audiovisual data; and interpreting assigned data points in accordance with one or more facial expression templates. (Paragraph 53, 62, 70, 90, 96, 104, 118).
	Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Hansen in view of Cunnington with Kaliouby in order to improve the system and enhance the interaction experience between users.
Regarding claim 3, Hansen in view of Cunnington in view of Kaliouby teaches, the system generating emotions data from the facial expressions data by interpolating emotions associated with the facial expressions data (Kaliouby: Paragraph 53, 62, 70, 90, 96, 104, 118 and Cunnington: Paragraph 50-52, 56, 57).
Regarding claim 4, Hansen in view of Cunnington in view of Kaliouby teaches, the system generating attention data from the emotions data by assigning one or more qualitative attention values to the emotions data (Cunnington: Fig. 5, el. 512)

Regarding claim 9, see claim 2 rejection.
	Regarding claim 10, see claim 3 rejection.
	Regarding claim 11, see claim 4 rejection.
Regarding claim 12, see claim 5 rejection.
Regarding claim 16, see claim 2 rejection.
	Regarding claim 17, see claim 3 rejection.
	Regarding claim 18, see claim 4 rejection.
	Regarding claim 19, see claim 5 rejection.
Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 20180070050) in view of Cunnington (US 20110295392) in view of Kaliouby (US 20190034706) in view of Kassem (US 20140275818).
Regarding claim 6, Hansen in view of Cunnington in view of Kaliouby teaches, the system converting the audiovisual data into facial expressions data, generating emotions data from the facial expressions data, generating attention data from the emotions data (Kaliouby: Paragraph 53, 62, 70, 90, 96, 104, 118), transmitting the attention data from each of the two or more communication devices to the computer, and displaying the attention data (Cunnington: Fig. 5, 7 and Paragraph 52-56).

However, Examiner found Kassem that teach calculating physiological parameter calculated over a sample period, e.g., every two to three seconds and display it on GUI (Paragraph 56).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Hansen in view of Cunnington with Kassem in order to improve the system and enable the user to select when to display information in a way that suits him/her the best.
	Regarding claim 13, see claim 6 rejection.
	Regarding claim 20, see claim 6 rejection.
Examiner also finds other arts that reads on the claimed invention:
	Claims 1, 7-8, 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hansen (US 20180070050) in view of Pranger (US 20190251359).
Regarding claim 1, Hansen teaches, a system (see Fig. 1), comprising: 
two or more communication devices (Fig. 1, el. 112a-112c); and a computer (Fig. 1, el. 144) coupled with a database and comprising a processor and memory, the computer (Paragraph 52) configured to generate a teleconference space in which the two or more communication devices participate (Paragraph 13, 15, 17 and Fig. 2) by: 
generating a teleconference space (Paragraph 17); transmitting requests to join the teleconference space to the two or more communication devices (Paragraph 22); 

storing audiovisual data pertaining to one or more users associated with each of the two or more communication devices (Paragraph 23, 25, 46).
Hansen teaches identify the attention of users (Paragraph 42, 53, 55).

Hansen does not teach converting the audiovisual data into facial expressions data; generating emotions data from the facial expressions data; generating attention data from the emotions data; transmitting the attention data from each of the two or more communication devices to the computer; and displaying the attention data.
Pranger in the same art of endeavor teaches, in a video conference (abstract), converting the audiovisual data into facial expressions data (Paragraph 27); generating emotions data from the facial expressions data (Paragraph 27); generating attention data from the emotions data (Paragraph 63); transmitting the attention data from each of the two or more communication devices to the computer; and displaying the attention data (Fig. 6).
Therefore, it would have been obvious to one with ordinary skill in the art before the filing date of the claimed invention to modify Hansen with Pranger in order to improve the system and enhance the interaction experience between users.
Regarding claim 7, Hansen in view of Pranger teaches, wherein each of the two or more communication devices comprises a communication device selected from the list of: a computer; a tablet computer; and a smartphone (Fig. 6).
Regarding claim 8, see claim 1 rejection.

Regarding claim 15, see claim 1 rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA EL-ZOOBI whose telephone number is (571)270-3434.  The examiner can normally be reached on Monday-Friday 7-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 5712727488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARIA EL-ZOOBI/Primary Examiner, Art Unit 2652